DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
    Applicant’s election without traverse of Species III in the reply filed on 04/20/2021 is acknowledged.




Information Disclosure Statement
     The information disclosure statements (IDS) submitted on 09/09/2019 and 05/11/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
     The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Method and device for controlling an electronic device based on determining a portrait region using a face region detection and depth information of the face region detected.”
     The disclosure is objected to because of the following informalities: 
     In paragraph 0155, line 1: “is processed merge a region” should read “is processed to merge a region”
     In paragraph 0174, line 1: "Fig. 30" should read "Fig. 31".       
Appropriate correction is required.

Claim Rejections - 35 USC § 112
     The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


     The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

     Claims 13,  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, line 2 recite the limitation “the sub-region”. However, such “a sub-region” has not been introduced in the preamble. There is insufficient antecedent basis for this limitation in the claims.
Claims 13, and 17 - 19 recite the limitation "the first cached main image". However, such “a first cached main image” has not been introduced in the 

Double Patenting
    The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
     Claims 1, 18, 19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7, 9, 10 and 20  of copending Application No. 16/561825. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent disclose systems that performs methods that fall within the scopes of the claims of the instant applicant. See the summary table below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.       
               Summary table of Double Patenting Rejections
Claims 1, 18, 19 and 20 of Instant Application
Claims 1, 3, 7, 9, 10 and 20 of copending U.S. Application 16/561825 
processing the scene data to recognize a face region; processing the scene data to acquire depth information of the face region; determining a portrait region based on the face region and the depth information; and controlling the electronic device based on the portrait region.
1. A method for processing an image saturation based on depth of field, configured to process scene data collected by an imaging device, the scene data comprising a first scene image, and the method comprising: processing the scene data to determine whether a portrait exists in a scene; in response to determining that the portrait exists, processing the scene data to identify a portrait region; and processing the first scene image to reduce a saturation of the portrait region.
3. The method of claim 1, wherein in response to determining that the portrait exists, processing the scene data to identify the portrait region comprises: processing the first scene image to obtain a face region; processing the scene data to obtain depth information of the face region; and determining the portrait region based on the face region and the depth information.
10. An electronic device, comprising: a processor, and a memory, having an executable program code stored thereon, wherein the processor is configured, by reading the executable program code stored in the memory, to: process scene data to determine whether a portrait exists in a scene, the scene data comprising a first scene image; in response to determining that the portrait exists, process the scene data to identify a portrait region; and process the first scene image to reduce a saturation of the portrait region.
20. A non-transitory computer readable storage medium, having an instruction stored thereon, wherein when the instruction is executed by a processor of an electronic device, the electronic device is configured to execute a method for processing an image saturation based on depth of field, the method comprising: processing scene data to determine whether a portrait exists in a scene, the scene data to identify a portrait region; and processing the first scene image to reduce a saturation of the portrait region.
20. An electronic device, comprising: an imaging apparatus; a displayer; a memory configured to store executable program codes; and a processor configured to read the executable program codes stored in the memory to execute a program corresponding to the executable program codes for performing a method for controlling the electronic device based on scene data collected by the imaging apparatus, the method comprising: And processing the scene data to recognize a face region; processing the scene data to acquire depth information of the face region; determining a portrait region based on the face region and the depth information; controlling the electronic device based on the portrait region.

18. The method of claim 1, wherein controlling the electronic device based on the portrait region comprises: processing the first cached main image to reduce a saturation of the portrait region, wherein controlling the electronic device based on the portrait region further comprises: determining a limb region based on the portrait region; and wherein processing the first cached main image to reduce the saturation of the portrait region comprises: processing the first cached main image to reduce a saturation of at least one of the face region or the limb region.

7. The method of claim 3, further comprising: determining a limb region based on the portrait region; wherein processing the first scene image to reduce the saturation of the portrait region comprises: processing the first scene image to reduce at least one of a saturation of the face region or a saturation of the limb region.

19. The method of claim 18, wherein controlling the electronic device based on the portrait region further comprises: determining a first background portion of the first cached main image other than the portrait region; and processing the first cached main image to increase a saturation of the first background portion.


9. The method of claim 1, further comprising: determining a background part of the first scene image other than the portrait region; and processing the first scene image to increase a saturation of the background part.



     While independent claims 1, and 20 are listed here and are rejected under nonstatutory double patenting, other dependent claims 18 and 19 are also subject to the nonstatutory double patenting rejection. However, once the double patenting rejection on independent claims 1, and 20 are overcome against all limitations recited in copending application No 16/561825, the potential double patenting rejection on other dependent claims will be overcome.

Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

     Claim(s) 1 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (CN 103679175 B). 
     Regarding claim 1, Hong teaches a method for controlling an electronic device based on scene data collected by an imaging apparatus of the electronic device (see abstract, and also see paragraph 0043 wherein Hong discloses a depth camera capturing an image containing a whole human body), the method comprising:
processing the scene data to recognize a face region (See Step 1 of Fig.1 and see the term “perform face detection” in par. 0043);
processing the scene data to acquire depth information of the face region (See Step 1 of Fig. 1and paragraph 0043, wherein Hong discloses obtaining the depth information of the face after the face being detected);
determining a portrait region based on the face region and the depth information (See Step 2 in Fig. 1 and paragraph 0044, wherein Hong discloses extracting the contour of the human body, which is equivalent to determining a portrait region, based on the depth information of the face. Since Hong teaches obtaining the depth information of the face based on the face detection, the extraction of the contour of the human body is also based on the face region detection); and
controlling the electronic device based on the portrait region (See Step 3 and Step 4 of Fig.1, and see paragraph 0045 and paragraph. 0046, wherein Hong discloses performing “verification” on the detected human body contour or portrait region, with equivalence to controlling).
     Regarding claim 20, Examiner notes that the claim recites an electronic device, comprising: an imaging apparatus; a displayer; a memory configured to store executable program codes; and a processor configured to read the executable program codes stored in the memory to execute a program corresponding to the executable program codes for performing the method 1. 
     Hong teaches the method of claim 1 – see rejection above. 
     Examiner also notes that it is customary in the art for an electronic device to comprise an imaging apparatus, a displayer, a memory, a processor and to execute stored instructions by the processor to perform the corresponding method. 
     Accordingly, claim 20 is also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong. 

Claim Rejections - 35 USC § 103
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claim(s) 10 – 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Ishihara (US 9858680 B2).
     Regarding claim 10, although Hong teaches the method of claim 1 of controlling the electronic device based on the portrait region, Hong does not explicitly teach the steps of wherein controlling the electronic device based on the portrait region comprises: processing the portrait region to merge a region that is similar in color to the face region in the portrait region to a skin region.
     However, Ishihara teaches the method of claim 1, wherein controlling the electronic device based on the portrait region comprises: 
processing the portrait region to merge a region that is similar in color to the face region in the portrait region to a skin region (see the ninth 
     It would have been obvious before the effective filing date of the claimed   invention to one having the ordinary skill in the art to modify the method of Hong to incorporate the teachings of merging a color similar to a skin region taught by Ishihara. 
     The motivation for doing so would have been for high accuracy body region or portrait region extraction using similar color region detection.
     Regarding claim 11, the combination of Hong in view of Ishihara teaches the method of claim 10, wherein processing the portrait region to merge the sub-region that is similar in color to the face region in the portrait region to the skin region further comprises: 
processing the portrait region to acquire color data of respective color pixel points of the portrait region (see line 66 of col.4 to lines 1 – 3 of col.5; wherein Ishihara discloses calculating or acquiring a hue angle of each pixel within the region designated by the region designated unit);
determining whether the color data falls within a preset range (see lines 15 – 17 of col. 5; wherein Ishihara discloses finding that the hue angle of each pixel falls within a desired range); and
merging a pixel point in which the color data falls within the preset range into the skin region (see lines 40 – 44 of col.19; wherein Ishihara .
     Claim(s) 12 – 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Wang et al. (US 2017/0163953 A1).
     Regarding claim 12, although Hong teaches the method of claim 1 of controlling the electronic device based on the portrait region, Hong does not explicitly teach the steps of wherein controlling the electronic device based on the portrait region comprises: determining whether the portrait region is underexposed; performing a separate photometry on the portrait region to acquire correction photometric data when the portrait region is underexposed; and controlling the imaging apparatus to collect a second cached main image based on the correction photometric data, the scene data comprising the second cached main image. 
     In the same field of endeavor, Wang teaches the method of claim 1, wherein controlling the electronic device based on the portrait region comprises:
determining whether the portrait region is underexposed (see lines 1 – 10 of paragraph 0048, wherein Wang discloses determining the distance between the light source of the human face region and the light source of the ambient light region to detect if that distance is large. In terms of brightness as a function of distance, it is known that 
performing a separate photometry on the portrait region to acquire correction photometric data when the portrait region is underexposed (see the term “adjustment of the human face part” in line 7 of paragraph 0049; wherein Wang discloses of the adjustment of the light source corresponding to the human face part after determining if the distance is large. Also, Examiner notes that paragraph 0200 of the specification defines performing the separate photometry on the portrait as performing correction and exposure compensation on the portrait region to enhance the brightness of the portrait region. Accordingly, the adjustment of the human face part of Wang after determining the mainstream light source distance corresponds to performing the separate photometry when the portrait region is underexposed). 
controlling the imaging apparatus to collect a second cached main image based on the correction photometric data, the scene data comprising the second cached main image (see Step S150 in Fig. 1, and see paragraph 0051 – 0052, wherein Wang further discloses of an adjusted image or second cached main image containing the human face region or portrait region based on the white balance parameter or photometric data being adjusted or corrected). 

     The motivation for doing so would have been to restore the nature of the image scene captured and to improve the image quality.
     Regarding claim 13, the combination of Hong in view of Wang teaches the method of claim 12, wherein Wang further discloses the step of: 
controlling the imaging apparatus to perform a global photometry to acquire global photometric data (see Step S130 in Fig. 1, and see paragraph 0042, wherein Wang discloses determining a human face decision point in the human face region and an ambient light decision point in the ambient light region. Further in paragraph 0044, Wang defines human face decision points and ambient light decision points as the light source or brightness from the R/G and B/G average value of the face region and region other than the face region. In view of the spec in paragraph 0188, the global photometry is defined as a measurement and evaluation of the entire scene based on averages of brightness weighting values. Accordingly, determining the human face decision point and the ambient light decision point of Wang is equivalent to performing the global photometry); and
controlling the imaging apparatus to acquire the first cached main image (see Step S120 and see paragraph 0037, wherein Wang discloses obtaining an image containing a human face region  and an ambient light region other than the human face region) based on the global photometric data (see Step S130 in 
dividing a third cached main image output (see the term “image containing a human face” in line 1 of paragraph 0043) by the imaging apparatus (see paragraph 0036 describing the imaging apparatus) into a plurality of first analysis regions (see lines 1 – 4 of paragraph 0043), the scene data comprising the third cached main image (see lines 2 – 3 of paragraph 0036, wherein Wang discloses obtaining an image containing a human face taken in a current scene); and
calculating brightness information of each of the first analysis regions to acquire the global photometric data (see paragraph 0044).
     Regarding claim 14, the combination of Hong in view of Wang teaches the method of claim 12, wherein Wang discloses that the step of determining whether the portrait region is underexposed further comprises: 
determining whether a ratio of a brightness of the portrait region to a brightness of the first cache main image is less than a predetermined ratio (see lines 8 – 17 of paragraph 0043, wherein Wang discloses of determining the “light source” or brightness of each part in the image according to the Red/Green ratio and Blue/Green ratio of each part in the image. Further in lines 5 – 7 of paragraph 0048, Wang teaches a distance between the human face decision point or brightness of the portrait region and the ambient light decision point being greater than a predetermined distance threshold. 
determining that the portrait region is underexposed when the ratio is less than the predetermined ratio (see lines 7 – 10 of paragraph 0048, wherein Wang further discloses that distance between the brightness of the human face region or portrait region and the brightness of the ambient light region is large; meaning that the human face or portrait region is overexposed. Accordingly, one having ordinary skill in the art would envision determining that the portrait region is underexposed when the distance between the brightness of the portrait region and the brightness of the ambient light region is low).
     Regarding claim 15, the combination of Hong in view of Wang teaches the method of claim 12, wherein Wang discloses that the step of performing the separate photometry on the portrait region to acquire the correction photometric data when the portrait region is underexposed further comprises:
dividing the portrait region into a plurality of second analysis regions; and calculating brightness information of each of the second analysis regions to acquire the correction photometric data (see paragraph 0043 - 0044, wherein Wang discloses dividing a human face region or portrait region into a plurality of regions and the light source or brightness information of each part in the image is determined to obtain a human face decision point or correction photometric data for the human face or portrait region).
     Regarding claim 16, the combination of Hong in view of Wang teaches the method of claim 1, wherein Wang discloses that the step of controlling the electronic device based on the portrait region further comprises: 
performing separately a white balance on the portrait region to acquire a portrait correction image (see lines 10-12 of paragraph 0048, see step S280 of Fig. 2; and also see paragraph 0064; wherein Wang discloses adjusting the white balance of the human face region or portrait region, therefore to obtain an improved image of the portrait region).
     Regarding claim 17, the combination of Hong in view of Wang teaches the method of claim 1, wherein Wang discloses that the step of controlling the electronic device based on the portrait region further comprises: 
performing a global automatic white balance on the first cached main image to acquire a global correction image (see the term “the white balance parameter of the whole image” corresponding to global automatic white balance in paragraph 0063 ; also see step S270 in Fig. 2; and see paragraph 0062, wherein Wang discloses of adjusting the white balance parameter according to the points of the whole image to obtain a whole or global corrected image); and
wherein performing separately the white balance on the portrait region to acquire the portrait correction image comprises: processing the global correction image to perform separately the white balance on the portrait region to acquire the portrait correction image (see step S280 in Fig.2, and see paragraph 0064, right column).
     Regarding claim 18, the combination of Hong in view of Wang teaches the method of claim 1, wherein Wang discloses that controlling the electronic device based on the portrait region further comprises: 
processing the first cached main image to reduce a saturation of the portrait region (see equivalence in step S150 of Fig. 1; and see the term “white balance parameter is adjusted” in paragraph 0052 as it is well known in the art that the adjustment of an image white balance parameter or color balancing causes changes in saturation such as reducing the saturation of an image), wherein controlling the electronic device based on the portrait region further comprises:
determining a limb region based on the portrait region (Wang discloses determining a human face region in step S120 of Fig. 1. However, Examiner notes that it is common knowledge that the portrait regions or the limb region have skin color regions close to human face color. Thus, one having ordinary skill in the art would envision determining a limb region instead of face region); and wherein processing the first cached main image to reduce the saturation of the portrait region (see rejection above) comprises:
processing the first cached main image to reduce a saturation of at least one of the face region or the limb region (considering Wang teaching of reducing the saturation of the portrait image as stated above, and considering that it is common knowledge limb and face regions have similar skin regions, one having ordinary skill in the art would envision reducing of at least one of the saturation of the face region or the limb region).
     Regarding claim 19, the combination of Hong in view of Wang teaches the method of claim 18, wherein Wang discloses that controlling the electronic device based on the portrait region further comprises: 
determining a first background portion of the first cached main image other than the portrait region (in step S120 of Fig. 1, Wang discloses the step of “obtaining an ambient light region other than the human face region”, which is equivalent to determining a background part; and also see lines 3 – 5 of paragraph 0038); and
processing the first cached main image to increase a saturation of the first background portion (in lines 13 – 14 of paragraph 0048, Wang discloses that the white balance parameter in the part other that the face region is adjusted as well causing changes in saturation of that ambient light region or background region. Consequently, as described in paragraph 0049, adjustment of white balance parameter or saturation of the human face region will trigger adjustment of the other part than the face region to avoid drawbacks in the displays effect. Thus, Examiner notes that it is a common practice in the art to adjust the white balance by increasing the saturation of the background of an image if the saturation of the human face in the image is decreased and vice versa).
	

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hwang et al. (US 2013/0148853 A1) discloses an image processing apparatus and method for accurate human segmentation using a depth data and face detection technology.
Umeda et al. (US 2009/0034838 A1) discloses an image processing device that adaptively switches between emphasis of a specified color in an image and emphasis of the entire image.
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDE NOEL Y. ZANETSIE whose telephone number is (571)272-4663.  The examiner can normally be reached on Monday - Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CLAUDE NOEL Y ZANETSIE/Examiner, Art Unit 2669                                                                                                                                                                                                        /CHAN S PARK/Supervisory Patent Examiner, Art Unit 2669